Citation Nr: 1541226	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  04-34 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for a thoracic spine disability.  

2.  Entitlement to service connection for a psychiatric disorder, to include post-traumatic stress disorder (PTSD).  

(The issues of entitlement to service connection for frostbite of the bilateral hands; entitlement to increased initial ratings for a right knee disability, for residuals of a right wrist fracture, for postoperative ganglion cyst removal of the right wrist, for residuals of right inguinal herniorrhaphy; entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU); and entitlement to an earlier effective date for a left knee rating are addressed in a separate Board decision)


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARINGS ON APPEAL

The Veteran, his spouse, and his mother


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to July 1989, and from November 1993 to April 1994.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of May 2004 and July 2005 of the Anchorage, Alaska, Regional Office (RO) of the Department of Veterans Affairs (VA).  The May 2004 rating decision denied service connection for a thoracic spine disability; the July 2005 rating decision denied service connection for PTSD.  

This case has a long and complicated history.  As the Board is granting one claim on appeal and remanding another, an exhaustive recitation of that history is not required.  Importantly, though, the Veteran and his family members testified at a hearing before one Veterans Law Judge (VLJ) in May 2007.  Following that hearing and after several decisions and remands, the Board most recently remanded these two claims in September 2011.  Following that remand, a second VLJ took testimony on both issues addressed in this decision during a December 2014 Board hearing.  

As the Veteran has testified on the issues relevant here before two separate VLJs, both of those Judges are signatories to this decision.  Further, as this case must be signed by a panel of three judges, the Veteran must be offered the opportunity to testify before the third panel member who will sign the decision.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  At his December 2014 hearing, the Veteran and his representative explicitly waived his entitlement to a third hearing.  

The issue of entitlement to service connection for a thoracic spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

The Veteran currently suffers from a psychiatric disorder-best characterized as pain disorder-that is either directly related to his active service or secondary to his service-connected disabilities.  


CONCLUSION OF LAW

The criteria for service connection for pain disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Generally, to establish service connection, there must be sufficient evidence of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

A separate regulation governs service connection claims for PTSD.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Service connection may also be granted for disabilities that are proximately due to, the result of, or aggravated by service-connected disabilities.  38 C.F.R. § 3.310.  The Veteran here is service connected for numerous disabilities, including bilateral knee disabilities, a right wrist disability, and bilateral hernias.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

Here, there is no question that the Veteran currently suffers from a psychiatric disorder.  Both private and VA treatment records and examinations are replete with evidence that the Veteran is diagnosed as suffering from at least one psychiatric disorder.  The current disability criterion is met.  

Heretofore, the RO has evaluated the Veteran's claim as only seeking service connection for PTSD.  It has denied that claim on the basis that the Veteran's stressors have not been verified, and that the weight of the evidence shows that the Veteran does not suffer from PTSD.  

This is problematic for two reasons.  First, where there is evidence that the Veteran suffers from a psychiatric disorder other than PTSD (as shown here), the claim should be broadened to be considered as a claim for service connection for a psychiatric disorder in general.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Second, in his June 2004 claim for service connection, the Veteran sought service connection for "chronic PTSD, major depressive disorder, and anti-social personality disorder," a statement which shows that the Veteran himself did not so limit his claim.

When viewed through this broadened scope, the Board finds service connection to be warranted.  Most importantly, the Veteran underwent a VA examination in June 2013.  At that examination, though the examiner determined that the Veteran does not meet the criteria for a PTSD diagnosis, he did diagnose the Veteran as suffering from "pain disorder with psychological factors and general medical condition."  The examiner further stated that this disorder is "at least as likely as not caused by military service."  

The examiner's diagnosis and conclusion is consistent with other medical and lay evidence of record.  An October 2003 record from Advanced Pain Centers of Alaska noted that the Veteran presented "with significant pain" leading "to increasing anxiety and frustration."  A May 2004 VA treatment record reflects that the Veteran suffered from "anxiety and depression" surrounding his "chronic pain syndrome."  This VA physician specifically mentioned the Veteran's left knee and right wrist, disabilities for which the Veteran is now service connected.  At his December 2014 Board hearing, the Veteran himself contended that his psychiatric disorder is secondary to his service-connected disabilities.  

Because the evidence shows that the Veteran's current psychiatric disorder is either directly related to his active service (as determined by the June 2013 examiner) or is secondary to his service-connected musculoskeletal disabilities (as suggested by other medical evidence and by the Veteran himself), there is no need to analyze whether the Veteran suffered from a psychiatric disorder during his active service.  38 C.F.R. § 3.303(d).  Additionally, the probative and persuasive expert medical opinion evidence does not show that the Veteran meets the criteria specifically for PTSD or that other disorders such as major depressive disorder are related to service or service-connected disability.

In summary, the evidence shows that the Veteran currently suffers from a psychiatric disorder-best characterized as pain disorder-that is related either directly to his active service or that is secondary to his service-connected disabilities.  Service connection for pain disorder is therefore warranted.  


ORDER

Service connection for pain disorder is granted.  


REMAND

The Veteran's claim of service connection for a thoracic spine disability must be remanded.  As noted above, the Board remanded this claim in September 2011.  The Board issued two directives specific to this claim: first, the RO was to schedule the Veteran for an examination to determine the etiology of the Veteran's claimed thoracic spine disability.  Second, if the Veteran's claim remained denied, the RO was to issue a supplemental statement of the case.

In reviewing the claims file, neither directive was satisfied.  Though the Veteran underwent a VA examination in June 2013, the examiner's opinion did not respond to the specific questions posed by the Board.  As to the thoracic spine claim, the Veteran asserts that he had injuries during service in the Navy when lifting heavy objects.  Additionally, there is some indication that the Veteran may have had a thoracic spine disability manifest between the two periods of service (his second period being active duty for training).  Moreover, an August 2004 opinion by Dr. J.E.Y. indicated that the Veteran's arduous duties in the military could not have been performed without aggravating a pre-existing condition.

Further, following this examination, the RO has not issued a supplemental statement of the case that addressed this examination and all of the new evidence submitted by the Veteran.  This claim thus must be remanded in order that the RO comply with the Board's previous remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, this issue is REMANDED for the following actions:

1.  Schedule the Veteran for a VA spine examination by an appropriate medical professional, but not before any examiner who has previously examined the Veteran.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

After examining the Veteran, the examiner is to answer the following questions:

a)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's current thoracic spine disability had its onset during, or is otherwise related to, either period of his active service?  Consideration should be given to the Veteran's contention that he injured his back lifting heavy objects.

b)  If no, did the Veteran have a thoracic spine disability after his first period of service and prior to his second period of active service beginning in November 1993 (which is active duty for training)?  What evidence supports this determination?

c)  If the answer to (b) is yes, then was the Veteran's pre-existing thoracic spine disability aggravated beyond its natural progression as a result of his second period of active service?  

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examination report must include a complete rationale for all opinions expressed.  

2.  Finally, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



			
                 M. N. HYLAND	D. C. SPICKLER
	             Veterans Law Judge                                        Veterans Law Judge
       Board of Veterans' Appeals                            Board of Veterans' Appeals



____________________________________________
RYAN T. KESSEL  
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


